Citation Nr: 0527246	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  97-29 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for neck 
injury and residual paralysis to the hands as a result of VA 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 rating 
decision by the Phoenix, Arizona, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In an October 1997 VA 
Form 9, the veteran requested a hearing on appeal before a 
Veterans Law Judge at the RO.  In an October 2000 statement, 
the veteran changed his hearing request to one before a RO 
decision review officer.  The veteran failed to appear for 
such hearing scheduled in December 2000; therefore, his 
hearing request was deemed withdrawn.  38 C.F.R. § 20.704 
(2004).

In an August 1991 decision, the Board denied reopening a 
claim for entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for the residuals of a right upper extremity 
injury.  The veteran did not appeal; therefore, the decision 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2004).  That decision was based upon a determination 
that no "additional disability" had been shown by the 
evidence of record.  In May 1996, the veteran requested to 
reopen his claim for entitlement to compensation under the 
provisions of 38 U.S.C. § 1151 for the residuals of a right 
upper extremity injury.  In a February 2001 decision, the 
Board determined that new and material evidence had been 
submitted, reopened the veteran's claim with regard to the 
right upper extremity, and remanded the case back to the RO 
for a de novo review and additional development.  

In December 2003, the Board remanded the case for additional 
development.  By a March 2005 rating decision, VA awarded 
compensation under 38 U.S.C. § 1151 for a right bicep tear, 
assigning a noncompensable rating, effective from May 31, 
1996.  Thus, the issue of entitlement to compensation under 
38 U.S.C. § 1151 for the residuals of a right upper extremity 
injury as a result of VA treatment in 1986 and 1987 is no 
longer in appellate status.  The case now is before the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the appeal.

2.  There is no competent medical evidence showing unforeseen 
additional disability to the neck or paralysis to the hands 
as a result of VA surgical or medical treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C. § 1151 for a neck injury and residual 
paralysis to the hands claimed as due to VA treatment have 
not been met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005), 
was enacted and became effective.  This law describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  VA also revised the regulations effective 
November 9, 2000.  See 66 Fed. Reg. at 45,620-32 (Aug. 29, 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his claim.  
The veteran was afforded the opportunity to provide lay or 
medical evidence, which might support his claim.  In 
compliance with the Board's February 2001 and December 2003 
remands, in letters dated January 7, 2002, April 27, 2004, 
and October 8, 2004, VA informed the appellant of the 
provisions of the VCAA and the information that the appellant 
needed to provide in support of his claim.  In the January 
2002 letter, the RO also asked the appellant to identify all 
sources of medical treatment regarding his appeal and to sign 
authorizations for release of such information.  In the 2004 
letters, VA specifically informed the veteran of what he 
needed to show to establish entitlement to benefits under 
38 U.S.C. § 1151, what VA had done, what he needed to do, and 
that it was his responsibility to make sure that VA received 
all requested records that are not in the possession of the 
Federal Government.  The appellant did not respond to any of 
these letters.  The duty to assist is not a one-way street, 
and the appellant has not fulfilled his duty to cooperate in 
this matter.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Pertinent VA treatment records, VA examination reports, and 
various lay statements have been associated with the claims 
file.  

The veteran was afforded VA examinations in September 2002 
and May 2004.  The May 2004 VA examiner submitted an addendum 
to his May 2004 examination report in October 2004.  The 
claim was readjudicated and supplemental statements of the 
case (SSOCs) were issued in March 2003 and April 2005.  In 
the 2002 and 2004 VCAA and various duty to assist letters, 
rating actions, Board remands, a statement of the case and 
supplemental statements of the case (SSOCs) issued in March 
2003 and April 2005, and their cover letters, VA notified the 
veteran of what information it had received and what 
information he needed to establish entitlement to 
compensation under 38 U.S.C. § 1151.  Given the foregoing, 
the Board finds that VA has substantially complied with the 
Board's February 2001 and December 2003 remands with regard 
to the compensation issue discussed in this decision.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).  

In a September 2005 informal hearing presentation, the 
veteran's representative asked that, if any quality assurance 
records relevant to the veteran's claim exist, that they be 
obtained and considered.  However, disclosure of such records 
are protected from disclosure by 38 U.S.C.A. § 5705(a) (West 
2002) and will not be sought.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, the AOJ decision 
that is the basis of the appeal was already decided and 
appealed prior to the enactment of the VCAA and promulgation 
of the regulations implementing the provisions of the VCAA.  
The Court acknowledged in Pelegrini that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  The VA satisfied its duty to 
notify by means of the 2002 and  2004 VCAA letters from VA to 
the appellant that were issued prior to the recertification 
of the appeal to the Board.  Those letters informed the 
appellant of what evidence was required to substantiate his 
claim (that is, information showing that unforeseen 
additional disability resulted from VA treatment), what 
evidence VA had obtained, and of his and VA's respective 
duties for obtaining evidence.  Those letters also asked the 
appellant to identify health care providers and to sign 
releases to obtain pertinent records.  The VA notified the 
appellant that it was his responsibility to make sure that VA 
received all requested information.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notices were provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notices provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Mayfield, 19 Vet. App. at 
123-29 (2005).  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2004) 
(harmless error).  

Analysis

The law provides, under 38 U.S.C.A. § 1151(West 1991), that 
where a veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or in death, 
disability compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the U.S. Supreme 
Court (Supreme Court) found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  The 
Supreme Court further found that the implementing regulation 
in effect at that time, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. 
§ 1151 with respect the regulation's inclusion of a fault or 
accident requirement.  See Brown v. Gardner, 115 S. Ct. 552 
(1994), aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. 
Derwinski, 1 Vet. App. 584 (1991),

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S. Ct. 552, 556 n.3 (1994): "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment...VA's action is not the cause of the disability in 
those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Later, the Secretary of Veterans Affairs sought an opinion 
from the Attorney General of the United States as to the full 
extent to which section 1151 benefits were authorized under 
the Supreme Court's decision.  The requested opinion was 
received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice concluded "that the [Supreme] Court intended to 
recognize only a narrow exclusion [to the "no fault" rule], 
confined to injuries that are the necessary, or at most, 
close to certain results of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.  38 
C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the revised 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

Effective October 1, 1997, 38 U.S.C. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of Pub. L. No. 104-204.  The purpose of the amendment was, in 
effect, to overrule the Supreme Court's decision in the 
Gardner case, which held that no showing of negligence is 
necessary for recovery under section 1151.  However, in a 
precedent opinion, the VA Office of the General Counsel held 
that all claims for benefits under 38 U.S.C. § 1151, filed 
before October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.

The appellant filed his claim in May 1996.  Under the 
provisions of 38 U.S.C. § 1151 applicable to claims filed 
prior to October 1, 1997, a claimant must merely establish 
that additional disability resulted from VA medical 
treatment, excepting those circumstances described in 
38 C.F.R. § 3.358 (1997).  That is, even if additional 
disability has been demonstrated, in order for VA benefits to 
be warranted such additional disability may not be merely 
coincidental with VA hospitalization or medical or surgical 
treatment, the continuance or natural progress of diseases or 
injuries for which VA hospitalization or medical or surgical 
treatment was authorized or the certain or near-certain 
result of the VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(b)(2).  

In an October 1997 VA Form 9, the veteran reported that he 
injured his neck in service in December 1944, when a trap 
door fell on his head and resulted in a stiff neck, that his 
stiffness and neck pain increased with age, and that he was 
treated for neck pain after discharge but gave up seeking 
treatment at the VA.  In 1993, the veteran reported that he 
was seen for severe pain in his neck with radiation down his 
arms, which was diagnosed as cervical spondylosis with 
myelopathy and for which he later underwent surgery performed 
by VA, in October 1995 and April 1996.

A May 1998 VA examination report shows diagnoses of neck pain 
with spasm with muscle weakness of hands and arms.  On 
examination, the veteran had no sensation in his pinky 
fingers bilaterally; no sensation of his right fingers; and 
had some decreased sensation of his thumb and index fingers.  
His upper extremity range of motion was full.  He was unable 
to hold an abduction arm testing secondary to pain, but was 5 
out of 5 for short bursts in his deltoids, biceps, and 
triceps.  Wrist flexors and extensors were able to overcome 
gravity, but it was difficult to get the veteran to resist 
strength as he collapses when resistance is applied.  There 
was severe muscle wasting of his bilateral interosseous 
muscles, especially, the first dorsal interosseous muscle, 
which had undergone severe atrophy with strength 3 out of 5, 
bilaterally.  His median nerve appeared to function well.  
Magnetic resonance imaging (MRI) results since December 1997 
showed stable hardware with no sign of recurrent cord 
compression.  The examiner specifically noted that there was 
no paralysis of the right arm biceps or paralysis of the 
hands.

At a September 2002 VA examination, the veteran reported 
that, prior to surgery, he was having pain in his neck and 
had some pain shooting down his arms, but was not having any 
other complaints.  He felt that his pain was worse and he had 
a lot of pain in his neck and limited range of motion.  The 
veteran was essentially confined to a wheelchair at the time 
of examination.  The examiner noted that, prior to surgery, 
the veteran was having what was known as cervical myopathy, 
where he was having weakness of both his arms and his legs.  
When the examiner asked the veteran the reason for which he 
felt that VA had done something wrong versus simply having 
not a good outcome or no response to surgery, the veteran 
essentially stated that VA never told him that they were 
going to fuse his neck and he had never given any informed 
consent.  The examiner found this to be quite odd, in view of 
the nature of the surgery and the fact that at least the 
risks of the surgery had been explained to the patient in the 
medical records.  But the veteran denied on multiple 
occasions ever having received or given informed consent.  
After an hour searching through the medical records, the 
examiner found the informed consent, a copy of which was 
attached to the report.  The impression was no evidence of 
harm, secondary to VA care, out of what would be expected of 
the risks associated with the surgery as described.

At a May 2004 VA spine examination, the veteran claimed that, 
due to two surgeries, his neck condition was worse.  
Initially, the veteran stated that the surgeries were in 1986 
and 1987, but the examiner pointed out to him that the 
surgical reports are dated in 1995 and 1996.  Then the 
veteran told him that he might have the dates wrong as far as 
claiming 1986 and 1987 is concerned.  He claims that his 
condition is worse because the he cannot hold his head up, it 
falls forward, and he has a lot of pain in the back of the 
neck.  This causes him to have difficulty swallowing and also 
difficulty breathing.  The examiner noted that the veteran 
did not have any dyspnea this morning.  The veteran stated 
that he had a soft neck brace to hold his head up but it fell 
apart and he would like another one.  He related that after 
the surgeries he had more numbness in both hands and could 
not straighten his fingers out or squeeze the hand and 
complained of arm weakness.  The veteran had no complaints 
about his lower extremities but did complain of numbness and 
tingling in both wrists and hands.  He stated that he got 
between wheelchair and bed and wheelchair and bathroom with 
the aid of a board VA gave him, on which he slides across to 
do his transfers.  The veteran is helped at home by his wife.  
The examiner's review of the claims file reflected that, in 
January 1980, the veteran showed slowly progressive weakness 
and paresthesias of the right hand and cervical spondylosis 
with neuro foraminal encroachment, decreased range of neck 
motion, and wasting of intrinsic muscles of the hand and palm 
on the right.  In September 1987, the veteran suffered a tear 
of either the medial head of the biceps or the biceps muscle 
on the right but had full function of the lateral head of the 
biceps.  

In a June 1989 statement, a VA physician noted that he had 
seen the veteran in July 1986, and that the veteran suffered 
an acute rupture of the proximal lateral head of the biceps 
tendon while being shifted in a radiologic examination.  In 
early 1993, the veteran complained of severe pain in the back 
with radiation to the arms.  The diagnosis was cervical 
spondylosis with myelopathy.  In September 1993, the veteran 
complained of numbness of the right hand and was diagnosed 
with degenerative joint disease of the cervical spine.  In 
1994, cervical stenosis was revealed on a myelogram.  In May 
1994, the veteran reported history of an injury in 1944, when 
a trapdoor fell on his head and complaints of residual neck 
pain.  The diagnosis was C3-C4 subluxation with C5-C7 
radiculopathy.  In March 1995, cervical compression with 
upper and lower extremities weakened was found.  On follow-
up, the veteran was noted to have subluxation at C3-C4.  An 
October 1995 operation report showed a diagnosis of cervical 
spondylosis and progressive radiculopathy and myelopathy with 
no complications.  X-rays revealed posterior cervical fusion 
at C3-C7, laminectomy; alignment appeared anatomic.  In April 
1996, the veteran underwent additional surgery with anterior 
and posterior discectomy at C3-C4 with fusion using iliac 
crest bone, plus screws.  Later that month, the veteran was 
noted to have cervical subluxation of C3-C4, post failed 
fusion.  A May 1996 record reflected surgery in October 1995, 
and that a postoperative follow-up discovered subluxation of 
C3-C4.  He was seen, in October 1997, for complaints of 
cervical myopathy and upper extremity weakness status post 
cervical posterior fixation done in October 1995 and redo of 
anterior fixation in April 1996.  The veteran was diagnosed 
with intratractable neck pain secondary to surgical 
manipulation and chronic cervical myopathy.  At a current 
examination, a history of pain or weakness of the right arm 
and both hands was noted since the 1944 injury.  An 1997 MRI 
revealed no spinal compression.  Loss of sensation of the 
ring and small fingers and decrease in thumb and index finger 
on the right with severe atrophy of the interosseous muscles 
was noted.  No paralysis of the hands was shown.  The 
evidence did not show that weakness of the arms or paralysis 
of the hands resulted from the 1995 and 1996 VA surgeries, as 
both were pre-existing and not aggravated.  The condition was 
noted to be more severe but was not shown to be aggravated by 
VA treatment.  An October 1996 statement reflected a history 
of right rotator cuff injury in May 1985.  A May 1997 record 
revealed that pain radiated from the neck into both hands and 
that the veteran continued to have progressive hand weakness 
and numbness of the lateral hand.  At December 1997 
neurosurgery visit the veteran had a soft collar and was 
diagnosed with cervical spondylosis but no neck surgery was 
indicated.  A May 1998 VA examiner noted that the veteran was 
seen in neurosurgery, in December 1997, and found to have no 
spinal compression or myelomalacia on an MRI, therefore no 
surgical intervention was indicated.  The examiner reiterated 
the complaints and findings noted by the September 2002 VA 
examiner, adding that the impression was no evidence of harm 
due to VA treatment/surgeries outside of the expected 
surgical risks. 

On examination, well-healed surgical scars anteriorly and 
posteriorly were noted on the cervical spine.  The veteran's 
head was held in a forward position at about 20 degrees.  
Active cervical motion was: rotation 20 degrees to the right 
and 25 degrees to the left; lateral flexion to 10 degrees to 
the left and right; extension to 5 degrees; and flexion to 20 
degrees with complaints of pain at terminal degrees of these 
motions.  There was considerable intrinsic wasting of the 
right and left hands including palms.  There was full range 
of motion of the lateral four digits of both hands and all 
joints, flexion and extension.  No swelling or complaint of 
pain on motion was noted.  The thumb and small fingers as far 
as apposition was concerned lacked approximately one inch on 
the right and left of being able to touch.  Grip was 3-4/5 on 
the right and left.  The hands had no complaints of pain.  
The right and left paracervical muscles were tender to 
palpitation, so was the right trapezius/
supraspinatus region but not the left.  There was no evidence 
of muscle spasm.  On sensory testing, the veteran complained 
of significant decrease in volar hand and fingers on the left 
as compared to the right.  There was no actual hand paralysis 
as opposed to weakness found.  The impression was it was less 
likely as not that the veteran suffered additional disability 
to the neck, right upper extremity or hands, as result of the 
surgeries of the cervical spine region of 1995 and 1996.  The 
dates of 1986 and 1987 were probably in error according to 
the veteran in the history given to the examiner.  The 
examiner added that any additional disability did not 
actually result from VA medical treatment but rather was the 
natural progression of the previous severe preoperative 
disease, plus recognized risks of surgery.

In an October 2004 addendum, the May 2004 VA examiner opined 
that the rupture of the biceps tendon of the right shoulder 
was caused by and a result of the veteran being lifted onto 
the X-ray table in July 1986.  He also opined that the 
alleged neck injury is not an actual injury itself and has no 
relationship whatsoever to the incident in radiology.  The 
etiology of the neck/hands situation is longstanding cervical 
spondylosis/myelopathy that the veteran had as a pre-existing 
problem, with subsequent surgeries in 1995 and 1996.  It was 
his opinion now, as it was in May 2004, that any additional 
disability of the cervical spine/hands did not result from VA 
medical treatment but rather was actually the progression of 
his severe preoperative disease and the recognized risks of 
surgery.  If, indeed, there is an allegation of right rotator 
cuff situation with respect to the 1986 radiology examination 
incident, it was the examiner's opinion that any alleged 
right rotator cuff situation was not caused by or related to 
any incidence of VA care and was not related to the 1986 
radiology incident, as just being lifted is not a known 
factor as far as producing a rotator cuff problem is 
concerned.  If he had such a condition, right rotator cuff, 
on a much more likely than not basis, this was caused by or 
related to an age-related change.  

Based on the above, the Board finds that the preponderance of 
the evidence shows that the claim should be denied.  Even 
though additional disability has been demonstrated, in order 
for VA benefits to be warranted such additional disability 
may not be merely coincidental with VA hospitalization or 
medical or surgical treatment, the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized or the 
certain or near-certain result of the VA hospitalization or 
medical or surgical treatment.  38 C.F.R. § 3.358(b)(2).  
Here, the VA examiners have noted that, contrary to the 
veteran's statements, he was advised of the risks of surgery 
and gave his informed consent.  Moreover, they have opined 
that there was no evidence of harm, secondary to VA surgical 
or medical care, other than what would be expected of the 
risks associated with the surgery and that part of the 
veteran's additional disability is due to the natural 
progression of his preoperative cervical disease.

The only other evidence in support of the claim are the 
statements made by the veteran and his representative.  They 
as laypersons are not competent to assert that he incurred 
additional injuries as a result of VA surgical treatment.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("[although] the appellant is certainly capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the condition causing or aggravating the symptoms"), 
aff'd sub nom. Routen v. West, 142 F.3s 1434 (1998).

Given the objective evidence of record demonstrating that 
there has been no unforeseen additional disability as a 
result of VA surgical or medical treatment received in the 
1980's or 1990's, the Board finds that the persuasive 
evidence is against the veteran's claim and is not in 
equipoise.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.385(b), (c) (1997).  Thus, the claim must be denied.


ORDER

Compensation under the provisions of 38 U.S.C. § 1151 for 
claimed neck injury and residual paralysis to the hands as a 
result of VA treatment is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


